DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/17/2019 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 4-10 and 12-18, filed on 04/17/2019, are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6, 9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 8,227,653).

Regarding claim 4, Weber teaches a method for removing polyethylene foulant (by-product) in ethylene oligomerization reactions: “The invention relates primarily to olefin oligomerization methods and methods for reducing/inhibiting fouling in olefin oligomerizations comprising: contacting, in an oligomerization reactor (e.g., under oligomerization conditions), an alpha-olefin feed, a catalyst having an olefin selectivity of at least 90 mol% or at least 92 mol% or at least 94 mol % to a desired oligomerization product, a polymer anti-foulant, and optionally a diluent; selectively producing an effluent comprising the desired oligomerization product, unreacted olefin, and alpha-olefin-based polymer byproduct that causes fouling. The amount of polymer anti-foulant can be chosen to limit fouling to no more than 20 grams (e.g., no more than 10 grams) polymer byproduct per kilogram of desired oligomerization product, to remediate at least 3 grams (e.g., at least 5 grams) fouled polymer per kilogram of desired oligomerization product, and/or to reduce and/or inhibit polymer fouling by at least 10% (e.g., at least 20%) over a selective oligomerization with substantially no added polymer anti-foulant. Any of the methods according to the invention can further comprise the step of separating the desired oligomerization product from the effluent to attain an olefinic purity of desired oligomerization product of at least 90 mol %, for example at least 93 mol %, at least 95 mol %, at least 96 mol %, at least 97 mol %, or at least 98 mol % in the separated effluent. While the feed comprising the alpha-olefin (the alpha olefin feed) can contain one or more C2-C12 alpha-olefins, the most preferred alpha-olefin for the oligomerization reactions described herein is ethylene. As a result, in a preferred embodiment, the alpha-olefin feed comprises greater than about 99 wt % ethylene.”—see Col 7 lines 21-48. The diluent/solvent can be an alkane (Col 27 lines 49-57); this type of solvent reads on the claimed solvent being an “aliphatic solvent” as recited in pending claim 9.
The disclosed feed (ethylene, catalyst, solvent and catalyst) and effluent/discharge (solvent, oligomer product and by-product) read on the claimed “input inflows” and “discharge stream”. It is understood from the disclosure of Weber that the “cleaning bodies”, substantially all of them, do remain in the reactor during the oligomerization such that they facilitate polymer by-product collection during the reaction to prevent reactor fouling (the latter being caused by polymer by-product sticking). 
Weber also suggests that the oligomerization is carried out in continuous mode (Col 27 line 48) in a reactor that is a stirred tank (Col 28 line 44). These types of reactors, including autoclave in Examples, read on the claimed “continuous flow, mixed, oligomerization reactor” including the claimed continuously stirred reactor of pending claim 5. Also, the stirring of the reactor implies the claimed “agitator” recited in pending claim 18.
The antifoulant of Weber comprises polyethylene polymer particles that have a density of 0.921-0.980 g/cm3 and a dimeter of at least 1 mm (Col 30 lines 4-67, especially 5, 14-15 and 39). This type of antifoulant reads on the claimed “polyethylene pellet” of pending claim 17. The disclosed density anticipates the claimed densities of less than 7 g/cm3 as recited in pending claim 15 and less than 3 g/cm3 as recited in pending claim 16 as sufficiently supported by specific examples—see MPEP 2131.03. 

   In the autoclave, the stirring speed of the agitator is a 1000 rpm (Col 35 line 9); this speed of agitation is assumed standard in a CSTR because it is used in most of the instant Examples in the Specification (Table 1 on pg. 18). Therefore, the disclosed stirring speed is expected to satisfy the limitations of pending claims 6 and 12-14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 8,227,653).
Weber teaches particle size of at least 1 mm (Col 30 line 39) which overlaps the claimed particle size of 2mm to cm recited in pending claim 7. The polymer deposition rate is no more than 10 g/Kg of oligomer (Col 30 line 57-58) such as low as 0.12 g (Table 1; i.e. about 120 ppm) which overlaps the claimed amount of less than 1000 ppm recited in pending claim 10. These overlaps establish a prima facie case of obviousness—see MPEP 2144.05.I. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied to claim 4 above, and further in view of Wang et al. (US 9,421,533).
Weber is silent about the oligomerization catalyst being a defined by the claimed formula; Weber suggests N-C-C-N type ligands (pg. 6-8) but not PNP type ligands as claimed.
However, Wang suggests a method for controlling polymer fouling in ethylene oligomerization by using silica in the oligomerization to capture and remove the by-product polyethylene foulant. The ligand used for the process comprises PNP ligand (Col 2 line 5).
Therefore, and before the effective filing date of the instant invention, it would have been obvious to an ordinary skilled artisan to have used a PNP ligand (known from Wang) into the method of Weber because both methods are in the same field of endeavor (mitigating ethylene fouling during ethylene oligomerization) and because this involves using a known ethylene oligomerization ligand with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772